11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Peggy Joyce Ruth,                            * From the 35th District
                                              Court of Brown County,
                                              Trial Court No. CV1002049.

Vs. No. 11-12-00087-CV                        * May 23, 2013

Arma Lee Crow, James Albert Crow,              * Per Curiam Memorandum Opinion
and Sandra Kay Ford,                             (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

     This court has considered Arma Lee Crow, James Albert Crow, and Sandra
Kay Ford’s motion for jurisdictional determination and concludes that the motion
should be granted. Therefore, in accordance with this court’s opinion, the appeal is
dismissed. The costs incurred by reason of this appeal are taxed against Peggy
Joyce Ruth.